There is no evidence in this record that the death of claimant's decedent arose out of and in the course of his employment (see Matter of Frost v. Franklin Mfg. Co.,204 App. Div. 700, affd. 236 N.Y. 649; cf. Matter of IndustrialComr. [Siguin] v. McCarthy, 295 N.Y. 443, 447). Order of Appellate Division and award of the Workmen's Compensation Board reversed, with costs against the board in this court and in the Appellate Division and the claim dismissed.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Ordered accordingly.